Exhibit 10.23




SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (“Agreement”) is made as of this 18th day of
June 2013 by and among MOUNT KNOWLEDGE HOLDINGS INC., a Nevada corporation (the
“Company”), publicly listed on the over-the-counter stock exchange with the
symbol “MKHD”, and the Investor set forth on the signature pages affixed hereto
(the “Investor”).

RECITALS

WHEREAS, upon the terms and subject to the conditions stated in this Agreement,
the Investor wishes to purchase from the Company, and the Company wishes to sell
and issue to the Investor, that number of the Company’s restricted shares (the
“Company Shares”) of series A preferred stock, par value $0.0001 per share (the
“Preferred Stock”), at a per share price of $0.20, with rights and preferences
as set forth in the Certificate of Designation, Preferences and Rights of Series
A Preferred Stock of the Company dated on or above February 3, 2011, filed with
the State of Nevada, a copy attached hereto as Exhibit A.

NOW THEREFORE, in consideration of the mutual promises made herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.

Definitions.  For the purposes of this Agreement, the following terms shall have
the meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.

“Agreement” has the meaning set forth in the Preamble.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Certificate of Designation of Series A Preferred Stock” has the meaning set
forth in the Recitals.

“Closing” has the meaning set forth in Section 3.

“Closing Date” has the meaning set forth in Section 3.

“Commission” means the Securities and Exchange Commission.

 “Company” has the meaning set forth in the Preamble.

“Company Shares” has the meaning set forth in the Recitals.





1




“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Losses” has the meaning set forth in Section 8(b)(ii)(A).

“Make Whole Shares” shall have the meaning assigned to such term in Section
4(g).

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its subsidiaries taken as a whole,
(ii) the legality or enforceability of any of the Transaction Documents or (iii)
the ability of the Company to perform its obligations under the Transaction
Documents.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Piggy-Back Registration” has the meaning set forth in Section 6.

“Preferred Stock” has the meaning set forth in the Recitals.

“Registrable Securities” has the meaning set forth in Section 6.

“Registration Statement” has the meaning set forth in Section 6.

“Regulation D” has the meaning set forth in Section 5(e).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” means all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act for the 12 months preceding the date hereof (or such shorter period
as the Company was required by law or regulation to file such material).

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“Securities” means the Company Shares of Preferred Stock.





2







 “Subscription Amount” means, as to each Investor, the aggregate amount to be
paid for the Units purchased hereunder as specified on such Investor’s signature
page hereto in United States dollars and in immediately available funds.

 “Transaction Documents” means this Agreement and all exhibits and schedules
thereto and hereto and any other documents or agreements executed in connection
with the transactions contemplated by this Agreement or in accordance with the
terms and conditions of any Transaction Document.

2.

Purchase and Sale of the Securities.  Subject to the terms and conditions of
this Agreement, on the Closing Date (as defined below), substantially concurrent
with the execution and delivery of this Agreement by the parties hereto, the
Investor shall purchase, and the Company shall sell and issue to the Investor,
that number of Company Shares set forth on such Investor’s signature page
attached hereto in exchange for payment as specified in Section 3 below of such
Investor’s Subscription Amount.

3.

Closing.  The completion of the purchase and sale of the Company Shares (the
“Closing”) shall occur on the Business Day on which all of the Transaction
Documents have been executed and delivered by the applicable parties thereto,
and all conditions and covenants set forth in Sections 7(a) and 7(b), in each
case, have been satisfied or waived (the “Closing Date”).  At the Closing, (a)
the Company shall deliver to the Investor the various documents set forth in
Section 7(b), and (b) the Investor shall deliver to the Company the various
documents set forth in Section 7(a); and (c) the Investor shall deliver to the
Company the Subscription Amount for the Units being purchased by such Investor.
 The Closing shall take place at the offices of the Company, or at such other
location as the Company and the Investor shall mutually agree.  Promptly
following the Closing, the Company shall deliver, or shall cause its transfer
agent to deliver, to the Investor a certificate or certificates with standard
private placement legend registered in the name set forth on the Investor’s
signature page hereto representing the Company Shares comprising the Company
Shares purchased hereunder, registered in the name set forth on the Investor’s
signature page hereto.

4.

Representations and Warranties of the Company.  The Company hereby represents
and warrants to the Investor as follows:

(a)

Organization, Good Standing and Qualification.  The Company has been duly
organized and validly exists as a corporation in good standing under the laws of
the State of Nevada. The Company is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction in which its ownership or
lease of property or the conduct of its business require such qualification and
has all corporate power and authority necessary to own or hold its properties
and to conduct the business in which it is engaged, except where the failure to
so qualify or have such power or authority would not have, singly or in the
aggregate, or could not reasonably be expected to have a Material Adverse
Effect.





3









(b)

Authorization.  The Company has full corporate power and authority to enter into
the Transaction Documents and has taken all requisite action on the part of the
Company, its officers, directors and stockholders necessary for (i) the
authorization, execution and delivery of the Transaction Documents, (ii) the
authorization of the performance of all obligations of the Company hereunder or
thereunder, and (iii) the authorization, issuance (or reservation for issuance)
and delivery of the Securities .  The Transaction Documents constitute the
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability, relating to or affecting creditors’ rights generally and to
general equitable principles.

(c)

Capitalization.  All of the issued and outstanding shares of the Company’s
capital stock have been duly authorized and validly issued.  

(d)

Valid Issuance.  The Securities have been duly and validly authorized and, when
issued and paid for pursuant to the Transaction Documents, the Securities will
be validly issued, fully paid and nonassessable, and shall be free and clear of
all encumbrances and restrictions (other than those created by the Investor),
except for restrictions on transfer set forth in the Transaction Documents or
imposed by applicable securities laws.  

(e)

Consents.  T he execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Securities require
no consent of, action by or in respect of, or filing with, any governmental
body, agency, or official other than filings that have been made pursuant to
applicable state securities laws and post-sale filings pursuant to applicable
state and federal securities laws which the Company undertakes to file within
the applicable time periods.

(f)

No Conflict, Breach, Violation or Default.  The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Securities will not result in the creation or imposition of any
lien, charge or encumbrance upon any of the assets of the Company pursuant to
the terms or provisions of, or result in a breach or violation of any of the
terms or provisions of, or conflict with or constitute a default under, or give
any party a right to terminate any of its obligations under, or result in the
acceleration of any obligation under, (i) the certificate or articles of
incorporation or by-laws of the Company, (ii) any indenture, mortgage, deed of
trust, voting trust agreement, loan agreement, bond, debenture, note agreement
or other evidence of indebtedness, lease, contract or other agreement or
instrument to which the Company is a party or by which the Company or any of its
properties is bound or affected, or (iii) violate or conflict with any judgment,
ruling, decree, order, statute, rule or regulation of any court or other
governmental agency or body applicable to the business or properties of the
Company, except as to (ii) and (iii) above for such breaches, violations or
defaults which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.





4









(g)

Make Whole Shares; Conversion Rate Adjustments. The number of shares of
Preferred Stock of the Company issued to Investor pursuant to this Agreement is
subject to adjustments from time to time as set forth in Section 6(a), Make
Whole Shares; Conversion Rate Adjustments, of the Certificate of Designation of
Series A Preferred Stock, attached hereto in Exhibit A. Notwithstanding anything
herein to the contrary, if the shares of Preferred Stock held by Holder are
converted into shares of common stock of the Company, pursuant to the terms and
condition of the Certificate of Designation of Series A Preferred Stock, at the
option of the Investor and/or as a result of the closing of a pending
transaction with Forum Mobile Inc. (OTC:FRMB) (the “Forum Transaction”), then
the Company agrees to further adjust the total number of shares of common stock
of the Company issued to Investor in manner which will represent a total of one
percent (1%) of the post-merged entity in proposed Forum Transaction.

5.

Representations and Warranties of the Investor.  The Investor hereby represents
and warrants to the Company that:

(a)

Organization and Existence.  If such Investor is an entity, such Investor is a
validly existing corporation, limited partnership or limited liability company
with operating business and activities, and has all requisite corporate,
partnership or limited liability company power and authority to invest in the
Securities pursuant to this Agreement, and has not been organized for the
purpose of making this investment.

(b)

Authorization.  If such Investor is an entity, the execution, delivery and
performance by such Investor of the Transaction Documents to which such Investor
is a party have been duly authorized and each will constitute the valid and
legally binding obligation of such Investor, enforceable against such Investor
in accordance with their respective terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability, relating to or affecting creditors’ rights generally.  If such
Investor is a person, such Investor has reached the age of 21 and has full power
and authority to execute and deliver the Transaction Documents to which such
Investor is a party and each will constitute the valid and legally binding
obligation of such Investor, enforceable against such Investor in accordance
with their respective terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally.

(c)

Purchase Entirely for Own Account.  The Securities to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and such Investor is not a broker-dealer registered with the
Commission under the Exchange Act or an entity engaged in a business that would
require it to be so registered.  Nothing contained herein shall be deemed a
representation or warranty by such Investor to hold the Securities for any
period of time, but the securities are restricted and may not be publicly sold
without registration under the Securities Act of 1933 (the “33 Act”), or an
applicable exemption there from.

(d)

Brokers and Finders.  No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company or the Investor for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of such Investor.





5










(e)

Accredited Investor.  Such Investor is an “accredited investor” as defined in
Rule 501 of Regulation D promulgated by the Commission pursuant to the
Securities Act (“Regulation D”) and meets the requirements of at least one of
the suitability standards for an accredited investor as set forth in Rule 501 of
Regulation D. Such Investor in addition, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial, tax and other matters so as to be capable of evaluating the
merits and risks of, and to make an informed investment decision with respect
to, the prospective investment in the Securities, which represents a speculative
investment, and has so evaluated the merits and risks of such investment.  Such
Investor is able to bear the economic risk and illiquidity of an investment in
the Securities for an indefinite period and is able to afford a complete loss of
such investment

(f)

Acknowledgement of Risk. Such Investor agrees, acknowledges and understands that
its investment in the Securities involves a significant degree of risk,
including, without limitation that: (a) the Company is a development stage
business with limited operating history and may require substantial funds in
addition to the proceeds from the sale of the Securities; (b) an investment in
the Company is highly speculative and only Persons who can afford the loss of
their entire investment should consider investing in the Company and the
Securities; (c) the Investor may not be able to liquidate its investment; (d)
transferability of the Securities is extremely limited; and (e) in the event of
a disposition of the Securities, the Investor can sustain the loss of its entire
investment. Such Investor has considered carefully and understands the risks
associated with an investment in the Securities.

(g)

Restricted Securities.  Such Investor understands and agrees that the Securities
have not been registered under the 33 Act or any applicable state securities
laws, by reason of their issuance in a transaction that does not require
registration under the Securities Act (based in part on the accuracy of the
representations and warranties of the Investor contained herein), and that such
Securities must be held indefinitely unless a subsequent disposition is
registered under the Securities Act or any applicable state securities laws or
is exempt from such registration.  The Investor acknowledges that the Investor
is familiar with Rule 144 and that such person has been advised that Rule 144
permits resales only under certain circumstances. The Investor understands that
to the extent that Rule 144 is not available, the Investor will be unable to
sell any Securities without either registration under the Securities Act or the
existence of another exemption from such registration requirement.

(h)

Reliance on Representations.  The Investor agrees, acknowledges and understands
that the Company and its counsel are entitled to rely on the representations,
warranties and covenants made by the Investor herein.  Such Investor further
represents and warrants that this Agreement and the Investor Questionnaire
accompanying this Agreement in the form attached hereto as Exhibit B do not
contain any untrue statement or a material fact or omit any material fact
concerning the Investor.





6









6.

Piggy-Back Registration.  If at any time on or after the date of this Agreement,
the Company proposes to file a registration statement with the Commission in
compliance with the Securities Act and the rules and regulations promulgated
thereunder (a “Registration Statement”) with respect to an offering of equity
securities, or securities or other obligations exercisable or exchangeable for,
or convertible into, equity securities, by the Company for its own account or by
shareholders of the Company for their own account, and provided the Securities
are not eligible to utilize Rule 144, then the Company shall register the sale
of such number shares of Company Stock which are hereby being acquired by the
Investor (the “Registrable Securities”) as the Investor may request in writing
within ten (10) days following receipt of such notice (a “Piggy-Back
Registration”).  The Company shall cause such Registrable Securities to be
included in such registration and shall use its best efforts to cause the
managing underwriter or underwriters of a proposed underwritten offering to
permit the Registrable Securities requested to be included in a Piggy-Back
Registration to be included on the same terms and conditions as any similar
securities of the Company and to permit the sale or other disposition of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof, provided however that if the underwriters refuse to consent to such
inclusion then the Registrable Securities shall not be included in that
registration.

7.

Closing Conditions.

(a)

The obligation of the Company to consummate the transactions to be performed by
it in connection with the Closing is subject to the following conditions being
met:

(i)

the accuracy in all material respects on the Closing Date of the representations
and warranties of the Investor contained herein (unless as of a specific date
therein);

(ii)

all obligations, covenants and agreements of each Investor required to be
performed at or prior to the Closing Date shall have been performed;

(iii)

the delivery by the Investor of a completed Investor Questionnaire in the form
attached hereto as Exhibit B, duly executed by such Investor; and

(iv)

the delivery by the Investor of this Agreement, duly executed by such Investor;
and

(v)

the delivery by the Investor of such Investor’s Subscription Amount by wire
transfer to the account specified in writing by the Company.

(b)

The obligation of the Investor to consummate the transactions to be performed by
it in connection with the Closing is subject to the following conditions being
met:

(i)

the accuracy in all material respects when made and on the Closing Date of the
representations and warranties of the Company contained herein (unless as of a
specific date therein);

(ii)

all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed; and





7










(iii)

the delivery by the Company of this Agreement duly executed by the Company.

8.

Miscellaneous.

(a)

Restrictive Legend.  The Securities shall bear the following or similar legend:

“THE PREFERRED STOCK HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE.  THESE SECURITIES ARE
OFFERED AND SOLD IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND APPLICABLE STATE
SECURITIES LAW EXEMPTIONS, AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.”

(b)

Survival and Indemnification.  

(i)

Survival.  The representations, warranties, covenants and agreements contained
in this Agreement shall survive the Closing of the transactions contemplated by
this Agreement.

(c)

Successors and Assigns.  This Agreement may not be assigned by a party hereto
without the prior written consent of the Company or the Investor, as applicable.
 The provisions of this Agreement shall inure to the benefit of and be binding
upon the respective permitted successors and assigns of the parties. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement.

(d)

Counterparts; Faxes.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

(e)

Titles and Subtitles.  The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.





8










(f)

Notices.  Unless otherwise provided, any notice required or permitted under this
Agreement shall be given in writing and shall be deemed effectively given as
hereinafter described (i) if given by personal delivery, then such notice shall
be deemed given upon such delivery, (ii) if given by telex or telecopier, then
such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three days
after such notice is deposited in first class mail, postage prepaid, and (iv) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one Business Day after delivery to such carrier.  All
notices shall be addressed to the party to be notified at the address as
follows, or at such other address as such party may designate by ten days’
advance written notice to the other party:

If to the Company:

Mount Knowledge Holdings Inc.

228 Park Avenue S. #56101

New York, NY 10003-1502

Attention:  James D. Beatty

Ph. (917) 289-0944

Fx. (917) 289-0944

Email. admin@mkhd.net




If to the Investor:

to the address set forth on the Investor’s signature page hereto.

(g)

Expenses.  The parties hereto shall pay their own costs and expenses in
connection herewith. In the event that legal proceedings are commenced by any
party to this Agreement against another party to this Agreement in connection
with this Agreement or the other Transaction Documents, the party or parties
which do not prevail in such proceedings shall severally, but not jointly, pay
their pro rata share of the reasonable attorneys’ fees and other reasonable
out-of-pocket costs and expenses incurred by the prevailing party in such
proceedings.

(h)

Amendments and Waivers.  Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon each holder of
any Securities purchased under this Agreement at the time outstanding, each
future holder of all such Securities, and the Company.





9









(i)

Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

(j)

Entire Agreement.  This Agreement, including the Exhibits hereto, and the other
Transaction Documents constitute the entire agreement among the parties hereof
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, both oral and written, between the parties with
respect to the subject matter hereof and thereof.

(k)

Further Assurances.  The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

(l)

Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of Nevada without regard to the choice of law principles thereof.  Each of
the parties hereto irrevocably submits to the exclusive jurisdiction of the
courts of the State of Nevada for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Agreement and the transactions
contemplated hereby.  Service of process in connection with any such suit,
action or proceeding may be served on each party hereto anywhere in the world by
the same methods as are specified for the giving of notices under this
Agreement.  Each of the parties hereto irrevocably consents to the jurisdiction
of any such court in any such suit, action or proceeding and to the laying of
venue in such court.  Each party hereto irrevocably waives any objection to the
laying of venue of any such suit, action or proceeding brought in such courts
and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.  EACH OF
THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION
WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.

[SIGNATURE PAGE FOR COMPANY FOLLOW]





10







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.




COMPANY

MOUNT KNOWLEDGE HOLDINGS INC.










By:

/s/ James D. Beatty

Name:

James D. Beatty

Title:

President and Chief Executive Officer










 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR INVESTORS FOLLOW]








11







Exhibit 10.23




[INVESTOR SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

No. of Company Shares 100,000 x $0.20 =  $ 20,000.00 (“Subscription Amount”)

/s/ George Kaufman

___________________________________

_____________________________________

Signature

Signature (if purchasing jointly)




George Kaufman

 

___________________________________

_____________________________________

Name Typed or Printed

Name Typed or Printed

 

 











12




Exhibit A

Certificate of Designation of Series A Preferred Stock

See attached.





13







Exhibit B

Investor Questionnaire

See attached.

{Completed Investor Questionnaire by the Investor on file with the Company}





14





